Citation Nr: 1648017	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from March 1, 2003 to December 9, 2010 for coronary artery disease (CAD).

2.  Entitlement to an initial evaluation in excess of 60 percent from December 9, 2010 for CAD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the Oakland RO.

The issue of entitlement to an initial evaluation in excess of 10 percent from March 1, 2003 to December 9, 2010 for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

CAD is not more nearly manifested by congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for coronary artery disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks an initial evaluation in excess of 60 percent for CAD.  He argues that a higher evaluation in warranted because of shortness of breath and labored breathing even after a short distance run of 100 yards.  See Notice of Disagreement (April 2011).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's CAD is currently rated as 60 percent disabling under Diagnostic Code 7005, for arteriosclerotic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The schedular criteria provide a disability rating of 60 percent when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  A maximum disability rating of 100 percent is assigned for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 60 percent for CAD.  The evidence does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7.

On VA examination in September 2011, the examiner estimated a METs level between 3-5, consistent with cardiac functioning to perform activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 miles per hour).  The examiner noted that this is the lowest level of activity in which the claimant reports dyspnea.  The Veteran denied symptoms of dyspnea, angina dizziness, or syncope.  The left ventricular ejection fraction (LVEF) was 65 percent based on testing of the same date as the exam.  The examiner noted that the Veteran did not have congestive heart failure, but there was cardiac hypertrophy or dilation.  See VA Form 21-0960A-1 Ischemic Heart Disease Disability Benefits Questionnaire (September 2011).

An earlier VA examination in December 2010 showed a METs level of 5 with walking at a brisk level (4miles per hour), doubles tennis, and digging.  The Veteran reported that he could only ride a bike about 19 miles and no more due to limitations from "foot pains" and not cardiac problems.  There were no complaints of angina, dyspnea, fatigue, dizziness, or syncope.  Clinical findings reflect no congestive heart failure.  The Veteran's treated his heart condition with medication that had no side effects and good control.  There was no evidence of cardiomegaly.  See VA Examination (December 2010).

The medical evidence does not more nearly reflect the criteria for a 100 percent rating.  38 C.F.R. § 4.7.  The competent medical evidence does not show chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 60 percent, as explained and discussed above.  While the Veteran is competent to report his observable symptoms as he experiences them through his senses, including dyspnea, dizziness, etc., see Layno, supra, he is not competent to provide an opinion as to how such symptoms are reflective of the severity of his heart disease disability; to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer).  The Veteran's statements as to the current severity of his heart disease, while considered by the Board, are afforded little probative value, as opposed to the objective, competent medical evidence of record.

The Board assigns greater probative value to the recent VA examinations' findings as they were obtained after evaluation of the Veteran by trained medical professionals.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical evidence is within the province of the adjudicators).

Accordingly, the claim is denied.  For the period of time from December 9, 2010, the Board finds no basis to assign separate evaluations for separate periods of time based on the facts found, in other words a "staged rating" because there is no distinct period where the service- connected disability exhibited symptoms that would warrant a different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no doubt to be resolved.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert, supra.

Lastly, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's heart disorder are fully contemplated by the applicable rating criteria.  The criteria take into account the symptoms and level of activity that may be performed.  There is no indication that any of the Veteran's symptoms have been left uncompensated under the schedular criteria.  All of the symptoms of the Veteran's heart disorder are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted since March 1, 2003 (also for a period from June 1, 2002 to November 25, 2002).  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.


ORDER

An initial evaluation in excess of 60 percent from December 9, 2010 for CAD is denied.


REMAND

In a February 2011 rating decision, the RO granted service connection for CAD and assigned a staged rating.  For the period from March 1, 2003 to December 9, 2010, the RO assigned a 10 percent disability evaluation for CAD.  As discussed above, the RO assigned a 60 percent evaluation from December 9, 2010.  The Veteran filed a notice of disagreement in April 2011 with both the assigned ratings for 10 percent and 60 percent.  However, in a Statement of the Case dated in March 2013, the RO only addressed the matter of entitlement to an evaluation in excess of 60 percent from December 9, 2010 although the Veteran specifically stated in his NOD that he seeks a "100%" evaluation for CAD "effective 03/01/03."  See SOC-Reasons and Bases-at 12 (March 2013).

Therefore, remand is necessary for issuance of an SOC on the issue of entitlement to an initial evaluation in excess of 10 percent from March 1, 2003 to December 9, 2010 for CAD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be sent an SOC on the issue of entitlement to an initial evaluation in excess of 10 percent from March 1, 2003 to December 9, 2010 for coronary artery disease.  Only if a timely substantive appeal is received, then the RO shall certify the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


